EXHIBIT 10(f)

 

BEMIS SUPPLEMENTAL RETIREMENT PLAN FOR SENIOR OFFICERS

(As Established Effective January 1, 2003)

 

Section 1.                                            Purpose of Plan.   The
Bemis Supplemental Retirement Plan for Senior Officers (the “Plan”) has been
established to provide supplemental benefits in addition to those provided
through the Retirement Plan and social security.  By providing said benefits,
the Plan provides deferred compensation for a select group of management or
highly compensated employees and therefore is exempt from most requirements of
ERISA.

 

Section 2.                                            Definitions.  The
following definitions shall apply for purposes of this Plan:

 

(a)                                  The “Actuarial Equivalent” factors used in
calculating lump sum payments under Section 10 are as follows:

 

(1)                                  Interest shall be the average of the
interest rate assumptions used in the Pension Benefit Guaranty Corporation
immediate annuity factors for the last three Octobers immediately preceding the
Plan Year in which the lump sum is paid.

 

(2)                                  The mortality table used for such
calculations is the “applicable mortality table” referred to in Income Tax Reg.
1.417(e)-1T(d)(2), or any successor to said regulation.

 

(b)                                 “Board” means the board of directors of the
Company.

 

(c)                                  “Change in Control” of the Company means
any of the following:

 

(1)                                  The sale, lease, exchange or other
transfer, directly or indirectly, of substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a person
or entity that is not controlled by the Company;

 

(2)                                  The approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;

 

(3)                                  A merger or consolidation to which the
Company is a party if the shareholders of the Company immediately prior to
effective date of such merger or consolidation have “beneficial ownership”, as
defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange
Act”), immediately following the effective date of such merger or consolidation,
of securities of the surviving corporation representing (i) more than 50%, but
not more than 80%, of the combined voting power of the surviving corporation’s
then outstanding securities ordinarily having the right to vote at elections of
directors, unless such merger or consolidation has been approved in advance by
the Incumbent Directors, or (ii) 50% or less of the combined voting power of the
surviving corporation’s then outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the Incumbent
Directors);

 

(4)                                  Any person becomes, after the effective
date of the Plan, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of (A) 20% or more, but not 50% or more,
of the combined voting power of the Company’s outstanding securities ordinarily
having the right to vote at elections of directors, unless the transaction
resulting in such ownership has been approved in advance by the Incumbent
Directors, or (B) 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Incumbent Directors);

 

(5)                                  The Incumbent Directors cease, for any
reason, to constitute at least a majority of the Board; or

 

(6)                                  A Change in Control of the Company of a
nature that would be required to be reported pursuant to Section 13 or 15(d) of
the Exchange Act, whether or not the Company is then subject to such reporting
requirements.

 

(d)                                 “Code”  means the Internal Revenue Code of
1986, as from time to time amended.

 

(e)                                  “Committee”  means the Compensation
Committee of the Board.

 

(f)                                    “Company” means Bemis Company, Inc., a
Missouri corporation.

 

(g)                                 “Control Group” means the Company and any
trade or business under common control with the Company within the meaning of
Code section 414(b) and (c).

 

(h)                                 “Conversion Factor” means the appropriate
factor from the following table, which will be used if the Participant’s benefit
is paid in a form other than life only:

 

1

--------------------------------------------------------------------------------


 

Form of Benefit

 

Factor

 

 

 

Qualified Joint and Survivor Annuity and Joint and ½ Survivor Annuity

 

90% increased by 3/4 of 1% for each year that the Participant’s spouse or
designated joint annuitant is older than the Participant and decreased by 3/4 of
1% for each year that the Participant’s spouse or designated joint annuitant is
younger than the Participant; provided, however, that such factor shall never
exceed 100%.

Joint and 3/4 Survivor Annuity

 

85% increased by 88/100 of 1% for each year that the Participant’s designated
joint annuitant is older than the Participant and decreased by 88/100 of 1% for
each year that the Participant’s designated joint annuitant is younger than the
Participant; provided, however, that such factor shall never exceed 100%.

Joint and Full Survivor Annuity

 

80% increased by 1% for each year that the Participant’s designated joint
annuitant is older than the Participant and decreased by 1% for each year that
the Participant’s joint annuitant is younger than the Participant; provided,
however, that such factor shall never exceed 100%.

Life and 10 Years Certain

 

91%

 

The above factors are the same as those used under the Retirement Plan.  For
purposes of the above table, the difference in age between the Participant and
the Participant’s spouse or designated joint annuitant, as the case may be,
shall be measured in whole years and partial years shall be disregarded.

 

(i)                                     “Credited Service” is as defined in the
Retirement Plan.

 

(j)                                     “Elapsed Time” is as defined in the
Retirement Plan.

 

(k)                                  “Employment Commencement Date” is the date
an individual first becomes an employee of the Company or another member of the
Control Group.

 

(l)                                     “ERISA” means the Employee Retirement
Income Security Act of 1974, as from time to time amended.

 

(m)                               “Final Average Earnings” is as defined in the
Retirement Plan, provided, however, that said amount shall be calculated without
regard to the Code § 401(a)(17) limit on annual pay, which is $200,000 for 2002
and is subject to a cost-of-living adjustment for years after 2002.

 

(n)                                 “Incumbent Directors” for purposes of
determining whether a Change in Control has occurred means any individuals who
are members of the Board on the effective date of the Plan and any individual
who subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors comprising the Board on the effective date of the Plan
(either by specific vote or by approval of the Company’s proxy statement in
which such individual is named as a nominee for director without objection to
such nomination).

 

(o)                                 “Normal Retirement Age” is as defined in
Sec. 2.15 of the Retirement Plan.  However, if a Participant is an “eligible
employee” as defined in Sec. 6.11 of the Retirement Plan, Normal Retirement Age
is age 65, regardless of the Participant’s year of birth.

 

(p)                                 “Participant” means an individual designated
as such pursuant to Section 3.

 

(q)                                 “Participating Employer” means each
corporation which is a member of the Control Group and which employs one or more
Participants.

 

(r)                                    “Participation Agreement” is the
agreement entered into between a Participant and the Company regarding
participation in this Plan.

 

(s)                                  “Qualified Spouse” is defined in Sec. 7.1
of the Retirement Plan.

 

(t)                                    “Retirement Plan” means the Bemis
Retirement Plan as amended from time to time.

 

(u)                                 “Supplemental Accrued Benefit” is defined in
Section 5.

 

(v)                                 “Termination of Employment” shall be deemed
to occur upon the happening of any event which, under the policy of the Company,
results in the termination of the employer-employee relationship; provided,
however, that Termination of Employment shall not be deemed to occur upon any
transfer between members of the Control Group.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                            Eligibility to
Participate.  Participants shall be designated by the Committee from among
senior officers of the Company.  The Company will enter into a Participation
Agreement with each Participant.  Individuals who participate in the Plan are
not eligible to participate in or receive benefits under the Bemis Company, Inc.
Supplemental Retirement Plan.  As a precondition to participating in this Plan,
each Participant must agree to waive all rights under said other Plan.  However,
if a Participant has a Termination of Employment under circumstances where no
benefits are payable under this Plan because the Participant has not satisfied
the age and length of service requirements of Section 4(a) or (b), the
Participant (or surviving spouse or other Beneficiary of a deceased Participant)
will resume participating in the Bemis Company, Inc. Supplemental Retirement
Plan and will be entitled to whatever benefits are available under said Plan.

 

Section 4.                                            Eligibility for a Benefit
(Vesting).  If a Participant’s Termination of Employment occurs for a reason
other than his or her death under either of the following circumstances, he or
she shall be entitled to a Supplemental Accrued Benefit determined as provided
in Sections 5 and 6:

 

(a)                                  The Participant’s Termination of Employment
occurs after he or she has attained age 50 and completed 20 or more years of
Elapsed Time.

 

(b)                                 The Participant’s Termination of Employment
occurs at a time when the sum of the Participant’s attained age on his or her
last birthday and his or her whole years of Elapsed Time is 75 or more.

 

However, if a Participant’s Termination of Employment occurs after he or she has
met the requirements of (a) or (b) and the Participant dies after Termination of
Employment but before his or her benefit commencement date under Sections 5 and
6, no benefit will be payable under said sections, but the Participant’s
Qualified Spouse, if any, shall be entitled to a Supplemental Preretirement
Death Benefit determined as provided in Section 7.  Also, if a Participant’s
Termination of Employment is due to his or her death and occurs after he or she
has met the requirements of (a) or (b), no benefit will be payable under
Sections 5 and 6 and the Participant’s Qualified Spouse, if any, shall be
entitled to a Supplemental Preretirement Death Benefit determined as provided in
Section 7.

 

No benefit will be payable under the Plan if the Participant’s Termination of
Employment occurs before the Participant met the foregoing age and service
requirements, but as provided in Section 3, upon such Termination of Employment
the Participant will resume participating in the Bemis Company, Inc.
Supplemental Retirement Plan.

 

Section 5.                                            Supplemental Accrued
Benefit.  A Participant’s “Supplemental Accrued Benefit” is a monthly amount
equal to the amount in (a) minus the amount in (b):

 

(a)                                  2.5% of the Participant’s Final Average
Monthly Earnings multiplied by his or her years of Credited Service (but not
more than 20 years).  If the Participant’s benefit under this Plan and the
Retirement Plan is paid in a form other than life only, said amount shall be
multiplied by the applicable Conversion Factor.

 

less

 

(b)                                 The sum of the following amounts:

 

(1)                                  The Participant’s monthly pension under the
Retirement Plan under the form of payment actually paid under said Plan, but
excluding the following amounts:

 

(A)                              Any portion of said benefit attributable to
amounts rolled over from the Bemis Investment Incentive Plan.

 

(B)                                Any social security supplement payable
pursuant to Sec. 6.11(b)(4) of the Retirement Plan.

 

(2)                                  2.5% of the Participant’s Primary Social
Security Benefit determined under Sec. 4.9 of the Retirement Plan, multiplied by
the Participant’s years of Credited Service (but not more than 20 years).  If
the Participant’s benefit under this Plan and the Retirement Plan is paid in a
form other than life only, said amount shall be multiplied by the applicable
Conversion Factor.

 

Section 6.                                            Form of Payment and
Commencement Date.  A Participant’s benefit under Section 5 will begin at the
same time and be paid in the same form as his or her benefit under the
Retirement Plan.  The benefit may not begin prior to the earliest date the
Participant has both attained age 55 and had a Termination of Employment.  If
payment begins before the Participant attains Normal Retirement Age, the amount
in Section 5(a) will not be subject to reduction for early commencement.  If the
benefit is paid in a form other than for the Participant’s life only, the
monthly amount payable during the Participant’s lifetime will be reduced by the
appropriate Conversion Factor, and the monthly amount payable after the
Participant’s death will be determined in accordance with the form of payment
the Participant elected.

 

Section 7.                                            Supplemental Preretirement
Death Benefit.  The Supplemental Preretirement Death Benefit payable to a
Qualified Spouse will be a monthly amount equal to the amount in (a) minus the
amount in (b):

 

(a)                                  2.5% of the Participant’s Final Average
Monthly Earnings multiplied by his or her years of Credited Service (but not
more than 20 years), multiplied by the Conversion Factor for a joint and full
survivor annuity for the Participant and Qualified Spouse.

 

3

--------------------------------------------------------------------------------


 

less

 

(b)                                 The monthly amount payable to the Qualified
Spouse under the Retirement Plan, but disregarding any portion thereof
attributable to amounts rolled over from the Bemis Investment Incentive Plan.

 

If payment begins before the Participant would have attained Normal Retirement
Age, the amount in (a) will not be subject to reduction for early commencement.

 

If the Participant’s death occurs before he or she attained age 55, said death
benefit will commence as of the first day of the month following the month the
Participant would have attained age 55.  No death benefit will be paid for
months prior to said commencement date.

 

Section 8.                                            Misconduct.   No benefits
will be paid to a Participant under this Plan if the Participant’s Termination
of Employment occurs due to commission of any act of fraud, misappropriation, or
embezzlement, or due to commission of a felony in connection with his or her
termination (or such grounds for termination existed at the time of
Participant’s Termination of Employment for other reasons).

 

Section 9.                                            Miscellaneous Provisions.

 

(a)                                  The Plan will be administered in behalf of
the Company by the Committee.  The Committee has discretionary authority to
construe the terms of the Plan, and the Committee’s determinations shall be
final and binding on all persons.  The Committee may delegate all or any part of
its administrative responsibilities to employees of the Company.

 

(b)                                 No Participant shall have any right to
assign, pledge, transfer or otherwise hypothecate this Plan or the payments
hereunder, in whole or in part.  Benefits under this Plan will not be subject to
execution, attachment, or similar process.

 

(c)                                  This Plan constitutes the Company’s
unconditional promise to pay the amounts which become payable pursuant to the
terms hereof.  A Participant’s rights are solely those of an unsecured wage
creditor.  This Agreement does not give any Participant a security interest in
any specific assets of the Company.  The Company may establish a trust for the
purpose of paying all or any part of the benefits payable under the Plan.  If
such a trust is established, the trust’s assets will be subject to the claims of
the Company’s creditors, and the trust’s assets will not be considered Plan
assets for purposes of ERISA.

 

(d)                                 The Committee may, in its sole discretion,
arrange for payment by each Participating Employer of the amounts the Committee
determines are attributable to service with that Participating Employer.  Absent
such arrangements, a Participant’s entire benefit shall be paid by the
Participating Employer by which the Participant was last employed.  The
Committee may also arrange for one Participating Employer to serve as agent for
the other Participating Employers for purposes of issuing benefit payment checks
under the Plan.

 

(e)                                  This Plan or any Participation Agreement
under the Plan shall not be construed as a contract of employment and does not
restrict the right of the Company or any other member of the Control Group to
discharge the Participant or the right of the Participant to terminate
employment.

 

(f)                                    The provisions of this Plan shall be
construed according to the laws of Minnesota.

 

(g)                                 This Plan shall be binding upon and for the
benefit of the successors and assigns of the Company, whether by way of merger,
consolidation, operation of the law, assignment, purchase or other acquisition
of substantially all of the assets or business of the Company, and any such
successor or assign shall absolutely and unconditionally assume all of the
Company’s obligations hereunder.

 

(h)                                 The Plan may be amended from time to time by
the Company, subject to the following:

 

(1)                                  The amendment must be approved by the Board
or Committee, except as follows:

 

(A)                              The Chief Executive Officer of the Company also
may amend the Plan, provided the amendment does not materially increase the cost
of the Plan or the amount of benefits provided by the Plan.

 

(B)                                In addition, the Board or Committee may
delegate to the Chief Executive Officer authority to approve amendments not
falling with the scope of (1).

 

(2)                                  No amendment will have the effect of
reducing benefits payable to any Participant whose Termination of Employment
occurred prior to the date the amendment is adopted or who has satisfied the age
and length of service requirements of Section 4.

 

4

--------------------------------------------------------------------------------


 

Section 10.                                      Acceleration of Benefits Upon
Change In Control.  If a Change in Control has occurred, or the Committee
determines that a Change in Control is likely to occur within six months of the
date of determination, the following provisions shall be applicable:

 

(a)                                  All remaining benefits payable under the
Plan with respect to any Participant who is a former employee of the Company at
the time of said Change in Control or Committee determination will be paid
immediately in a lump sum.  Said payment will be made to the Participant if he
is living on the payment date.  If the Participant is deceased on the payment
date, the payment will be made to the person or persons entitled to death
benefits with respect to the Participant.  In either case, the lump sum payment
will be in an amount which is the Actuarial Equivalent of the remaining
benefits.

 

(b)                                 If a Participant is an active employee of a
Participating Employer at the time of said Change in Control or Committee
determination, but has a Termination of Employment not later than 12 months
after the Change in Control, all benefits payable with respect to the
Participant will be paid in a lump sum promptly after his Termination of
Employment.  The lump sum will be the Actuarial Equivalent of said benefits.

 

(c)                                  However, the Committee may, in its sole
discretion, permit Participants eligible for lump sum payments under (a) or (b)
to waive the lump sum payment.  Any Participant who elects to waive the lump sum
payment will continue receiving his or her remaining benefits in the form of a
monthly pension.

 

5

--------------------------------------------------------------------------------